Moor, having a Parliament protection, procured the speaker, Henry Finch, to write a letter, in the name of the Parliament, to the King’s Bench, to stay judgment. And the court was much offended at this, and would have returned a sharp answer, if the Parliament had not been dissolved; for it is against the oath of the Judges to stay judgment, either by the great or the petit seal. But the way, in such a case, is to procure a supersedeas, which is *49a special writ, appointed in such cases; which is allowed in a legal course. But the letter was not regarded. See Mich. 12. E. 4, in a matter of privilege of Parliament, where one was held answerable to an action of account, notwithstanding the privilege of Parliament. Postea 149. Bendl. 184. Noy 83. Postea, p. 150.